Citation Nr: 0013148	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-19 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for sarco 
iliac articulation sclerosis, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for the residuals of a 
frozen right toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from May 1941 to June 1947 
and from October 1950 to May 1952.

This appeal arises from a July 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO). 


REMAND

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased rating is well grounded if the claimant 
asserts that his service-connected disability has increased 
in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In this case, the veteran has asserted, in essence, 
that his low back disability has worsened, and he has thus 
stated a well-grounded claim for entitlement to an increased 
disability rating.

In the veteran's November 1998 substantive appeal, he 
requested that the RO obtain Department of Veterans Affairs 
(VA) medical records from the VA Orlando Outpatient Clinic 
related to recent treatment of his low back disorder.  The 
most recent VA medical records in the claims file are dated 
in April 1998.  The claims file indicates that VA medical 
records from May 1998 to December 1998 were to be shipped to 
the RO, however, the claims file does not reflect that such 
records were received or that a response concerning their 
availability was received.  Since the veteran has requested 
that the RO obtain specific VA medical records in support of 
his claim, this case must be returned to the RO to obtain VA 
medical records related to treatment his low back.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

With regard to the veteran's service connection claim, he 
asserts that he froze his toe in 1952 during his second 
period of active service.  The claims file contains the 
service medical records for the first period of active 
service.  However, the only service medical record in the 
claims file from the second period of service is the 
discharge examination.  A request for information, received 
at the RO in June 1953, indicates that only the dental 
records were requested by the RO.  There is no indication 
that the service medical records for the veteran's service 
subsequent to June 1947 were requested.  After the veteran 
filed his current claim in February 1997, the RO only asked 
the veteran for service medical records and a March 1997 
"3101 information request" requested that service be 
verified.  It did not request the veteran's service medical 
records from National Personnel Records Center (NPRC).  Since 
the claims file does not reflect that the veteran's service 
medical records subsequent to his first period of active duty 
were requested from the NPRC, this case will be returned to 
the RO to request such records.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the NPRC 
provide the veteran's service medical 
records for his service subsequent to 
June 1947.

2.  The RO should request legible copies 
of medical records related to treatment 
of the veteran's back at the VA 
Outpatient Clinic at Orlando, Florida, 
from May 1998 to the present.

3.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether an increased 
disability rating for sarco iliac 
articulation sclerosis can be granted and 
whether service connection for the 
residuals of a frozen left toe can be 
granted.  The RO should conduct any 
additional evidentiary development that 
is deemed necessary.  

If a decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


